           Case 3:17-cv-00101-RDM Document 258 Filed 03/22/19 Page 1 of 5

1700 G Street NW,
Washington, DC 20552

March 22, 2019
Via ECF
The Honorable Thomas I. Vanaskie, Special Master
U.S. District Court, Middle District of Pennsylvania
William J. Nealon Federal Bldg. & U.S. Courthouse
235 N. Washington Avenue
Scranton, PA 18503

       Re:     CFPB v. Navient Corp., et al., Case No. 3:17-CV-00101-RDM
Dear Judge Vanaskie:
       I write on behalf of Plaintiff Consumer Financial Protection Bureau (“Bureau”) regarding
two issues relating to Your Honor’s in camera review of documents in the 35 disputed privilege
categories.
       First, for eleven of the documents listed in the Bureau’s supplemental privilege log provided
to Your Honor on February 25, 2019, the Bureau inadvertently omitted from column B an
additional category number associated with its assertions of the attorney-client privilege and the
attorney work product doctrine over those documents – specifically, Category 3 or Category 4 from
the Bureau’s July 6, 2018 privilege log. The table below includes the missing category number for
each such document.
                                    Bates Number 1       Category
                                CFPB-NAV-0057645         1-G; 3
                                CFPB-NAV-0057654         1-G; 3
                                CFPB-NAV-0057559         1-G; 3
                                CFPB-NAV-0057568         1-G; 3
                                CFPB-NAV-0057572         1-H; 4
                                CFPB-NAV-0057577         1-H; 3
                                CFPB-NAV-0057587         1-H; 3
                                CFPB-NAV-0057513         1-G; 3
                                CFPB-NAV-0057522 2 1-G; 3
                                CFPB-NAV-0057534         1-G; 3
                                CFPB-NAV-0057543         1-G; 3


       1
       These Bates numbers do not appear on the July 6, 2018 privilege log because the
documents were previously produced under a different Bates number.
       2
        This document is addressed in the Bureau’s letter to Your Honor dated March 20, 2019
(Doc. 254).
                                                 1
          Case 3:17-cv-00101-RDM Document 258 Filed 03/22/19 Page 2 of 5



        Second, the Bureau’s August 31, 2018 privilege log and the supplemental privilege logs
provided to Your Honor inadvertently omitted attorney-client privilege and attorney work product
claims over portions of certain documents to which those privileges apply. The documents listed in
the table below are versions of email chains that contain the paragraph described on page 4 of the
Bureau’s March 20, 2019 letter (Doc. 254), in the discussion of the document bearing Bates number
CFPB-NAV-0057082. As explained in the letter, that document is an email that relates to the
drafting of the July 20, 2016 memorandum regarding “Policy Direction on Federal Student Loan
Servicing.” The Bureau is asserting the attorney-client privilege and attorney work product doctrine
over that paragraph in each of these documents, as indicated in the description for Category 113.


                                    Bates Number         Category
                                 CFPB-NAV-0056916 79; 113
                                 CFPB-NAV-0056918 79; 113
                                 CFPB-NAV-0057017 79; 113
                                 CFPB-NAV-0057019 79; 113
                                 CFPB-NAV-0057021 79; 113
                                 CFPB-NAV-0057024 79; 113
                                 CFPB-NAV-0057027 79; 113
                                 CFPB-NAV-0057030 79; 113
                                 CFPB-NAV-0057032 79; 113
                                 CFPB-NAV-0057035 79; 113
                                 CFPB-NAV-0057037 79; 113
                                 CFPB-NAV-0057039 79; 113
                                 CFPB-NAV-0057041 79; 113
                                 CFPB-NAV-0057044 79; 113
                                 CFPB-NAV-0057046 79; 113
                                 CFPB-NAV-0057049 79; 113
                                 CFPB-NAV-0057082 79; 113
                                 CFPB-NAV-0057085 79; 113
                                 CFPB-NAV-0057088 79; 113
                                 CFPB-NAV-0057090 79; 113
                                 CFPB-NAV-0057092 79; 113
                                 CFPB-NAV-0057094 79; 113
                                 CFPB-NAV-0057097 79; 113


                                                 2
          Case 3:17-cv-00101-RDM Document 258 Filed 03/22/19 Page 3 of 5



                                  CFPB-NAV-0057099 79; 113
                                  CFPB-NAV-0057101 79; 113


       The Bureau is also asserting the attorney-client privilege and the attorney work product
doctrine, as indicated in the description for Category 113, over a portion of certain drafts of the July
20, 2016 policy memorandum. Each such draft was attached to one of the emails described in the
preceding paragraph. Specifically, the Bureau is asserting the attorney-client privilege and attorney
work product doctrine over the comment from Mike Pierce that appears on either page 7 or page 8,
which starts with “Per my cover note ...”, and the three full paragraphs of the draft on the same page
corresponding to that comment. These documents are listed in the table below:


                                     Bates Number          Category
                                  CFPB-NAV-0056917 79; 113
                                  CFPB-NAV-0056920 79; 113
                                  CFPB-NAV-0057018 79; 113
                                  CFPB-NAV-0057020 79; 113
                                  CFPB-NAV-0057023 79; 113
                                  CFPB-NAV-0057026 79; 113
                                  CFPB-NAV-0057029 79; 113
                                  CFPB-NAV-0057084 79; 113
                                  CFPB-NAV-0057087 79; 113
                                  CFPB-NAV-0057089 79; 113


       The descriptions for Categories 3, 4, and 113 are included in Appendix A to this letter.


                                           *       *       *

       If Your Honor has any questions regarding the foregoing, the Bureau would welcome the
opportunity to address those questions at a forthcoming teleconference or in writing.


                                                       Respectfully submitted,
                                                       /s/ Manuel Arreaza




                                                   3
          Case 3:17-cv-00101-RDM Document 258 Filed 03/22/19 Page 4 of 5



                                           APPENDIX A


Category 3

Description: Confidential pre-decisional and deliberative communications and documents, or
portions of documents, relating to the drafting and submission of briefing and recommendation
documents addressed to former Director Richard Cordray and Assistant Directors Peggy Twohig
and Paul Sanford concerning setting Office of Supervision strategy; email discussions and drafts of
recommendation memoranda were generated to develop the content of the memoranda through a
collaborative drafting and input process; final recommendation memoranda reflect the opinions of
staff and present suggestions about how to shape and steer Supervision strategy; documents contain
the authors’ opinions, recommendations, and contemporaneous thoughts about Bureau activities and
strategies, prior exams and investigations, risks presented by entities or industries, market trends in
student loan servicing and origination, and the Bureau’s resources; documents preceded decisions as
to Supervision strategy or formed part of an analysis or discussion that was considered as part of an
overall strategy formulation but did not result in a specific decision; communications were made for
the purpose of formulating or providing legal advice to the Bureau regarding potential violations of
federal consumer financial protection law that may be identified in Bureau exams or investigations.

Privileges: Deliberative Process Privilege, Attorney-Client Privilege


Category 4

Description: Confidential pre-decisional and deliberative communications and documents, or
portions of documents, relating to evaluating strategic options for the Office of Supervision Policy
and the Office of Supervision Examinations in carrying out supervision and examination of entities
in the area of student loan servicing; purpose of communications and documents was to assist in the
crafting of the Bureau’s supervision strategy by generating the general and specific analyses that
would form the basis of the options and recommendations eventually presented to senior leadership;
communications and documents contain the authors’ opinions, recommendations, and
contemporaneous thoughts concerning various factors as they relate to strategic focuses for and
decisions relating to examinations, including determining Supervision strategy, selecting
examinees, scheduling and planning exams, assigning risk ratings to entities, and prioritization;
communications and documents preceded decisions as to Supervision strategy or formed part of an
analysis or discussion that was considered as part of an overall strategy formulation but did not
result in a specific decision.

Privileges: Deliberative Process Privilege, Attorney-Client Privilege


Category 113

Description: Confidential communication by personnel in the Bureau’s Office for Students to
personnel in the Bureau, the Department of Treasury, the Department of Education, and the
Executive Office of the President for the purpose of conveying legal advice provided by Bureau

                                                  4
          Case 3:17-cv-00101-RDM Document 258 Filed 03/22/19 Page 5 of 5



enforcement attorneys regarding potential claims against an entity and potential defenses;
communication was made in anticipation of potential litigation and reflects mental impressions,
legal theories, and opinions of the Bureau’s enforcement attorneys in anticipation of potential
litigation.

Privileges: Attorney-Client Privilege; Attorney Work Product




                                                 5
